Case 3:20-cv-00250-TAD-KLH Document 9 Filed 04/17/20 Page 1 of 1 PageID #: 58



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

GREGORY STEWART                                         CIVIL ACTION NO. 20-0250

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

TENSAS DETENTION CENTER, ET AL.                         MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation [Doc. No. 8] of the Magistrate Judge having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Gregory Stewart’s

claims are DISMISSED as frivolous and for failing to state claims on which relief may be

granted.

       MONROE, LOUISIANA, this17th day of April, 2020.




                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
